August 23, 2016




                                JUDGMENT
                 The Fourteenth Court of Appeals
                     LOYD LANDON SORROW, Appellant
NO. 14-15-00571-CV                         V.
HARRIS COUNTY, HARRIS COUNTY SHERIFF’S DEPARTMENT SHERIFF,
IN HIS INDIVIDUAL AND OFFICIAL CAPACITIES, THE HARRIS COUNTY
  SHERIFF DEPARTMENT’S MENTAL HEALTH DEPARTMENT, HARRIS
COUNTY SHERIFF DEPARTMENT’S MEDICAL DIVISION: DR. SEAL, AND
  THE HARRIS COUNTY DISTRICT PROSECUTING ATTORNEY, IN HIS
          INDIVIDUAL AND OFFICIAL CAPACITIES, Appellees
                 ________________________________


       This cause, an appeal from the judgment, signed, May 22, 2015, was heard
on the transcript of the record. We have inspected the record and find no error in
the judgment. We order the judgment of the court below AFFIRMED. We further
order this decision certified below for observance.